                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI


HEATHER BOSLER,                                )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )            JURY TRIAL DEMANDED
                                               )
MEDICREDIT, INC.                               )
                                               )
       Defendants.                             )

                                         COMPLAINT

       NOW COMES the Plaintiff, HEATHER BOSLER, by and through undersigned

counsel, and for her complaint against the Defendant, MEDICREDIT, INC., Plaintiff states

as follows:

                           I.         PRELIMINARY STATEMENT

       1.      This is an action for actual and statutory damages for violations of the Fair

Debt Collection Practices Act 15 U.S.C. § 1692 et seq. (“FDCPA”).

                                II.    JURISDICTION & VENUE

       2.      Jurisdiction arises under 15 U.S.C. § 1692 and pursuant to 28 U.S.C. § 1331.

       3.      Venue is proper in this District in that Plaintiff resides here, Defendant

transacts business here, and the conduct complained of occurred here.

                                        III.   PARTIES

       4.      Heather Bosler (“Plaintiff”) is a natural person who resides in Raymore, MO.

       5.      Plaintiff is a “consumer” as that term is defined by the FDCPA, 15 U.S.C. §

1692a(3).




            Case 4:20-cv-00163-DGK Document 1 Filed 03/04/20 Page 1 of 4
       6.      Medicredit, Inc., (“Medicredit”) is a business entity engaged in the collection

of consumer debt within the State of Missouri.

       7.      Medicredit is a “debt collector” as that term is defined by the FDCPA, 15

U.S.C. § 1692a(6) in that its primary purpose is to collect debt.

                                       IV.    ALLEGATIONS

       8.      The debt allegedly owed by Plaintiff (“the Debt”) was incurred for personal,

family, or household services and are therefore a “debt” as the term is defined by the

FDCPA, 15. U.S.C. § 1692a(5).

       9.      On or about October 9, 2019, Plaintiff retained counsel to assist in the

resolution of several debts, including the Debt.

       10.     On or about October 22, 2019, Medicredit called Plaintiff in attempt to collect

the Debt. During this call, Plaintiff politely informed the Medicredit rep that she had

retained legal counsel, and that any further contact would have to be through her counsel.

       11.     Sometime between October 23 and October 25, 2019, Medicredit called

Plaintiff’s grandmother. During the course of this call, the Medicredit rep informed

Plaintiff’s grandmother that he was trying to contact Plaintiff.

       12.     This call by Medicredit violated 15 U.S.C. § 1692b(6), in that Medicredit

contacted a third party after being notified that the consumer was represented by an attorney.

       13.     On or about October 25, 2019 Medicredit again called Plaintiff in attempt to

collect the Debt.

       14.     This October 25th call from Medicredit violated 15 U.S.C. § 1692c(a)(2), in

that Medicredit contacted a consumer after receiving unequivocal notice that the consumer

was represented by an attorney.


            Case 4:20-cv-00163-DGK Document 1 Filed 03/04/20 Page 2 of 4
                                   V.      JURY DEMAND

       15.     Plaintiff is entitled to and hereby respectfully demands a trial by jury on all

issues so triable.

                               VII.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Heather Bosler, respectfully prays for judgment as follows:

       a.      All actual compensatory damages suffered pursuant to 15 U.S.C. §

       1692k(a)(1) from Medicredit for Plaintiff;

       b.      Statutory damages of $1,000.00 pursuant to 15 U.S.C. §

       1692k(a)(2)(A) from Medicredit for Plaintiff;

       c.      Plaintiff's attorneys' fees and costs pursuant to 15 U.S.C. §

       1692k(a)(3) from Medicredit for Plaintiff;

       d.      Any other relief deemed appropriate by this Honorable Court.




Date: March 3, 2020
                                             Respectfully submitted,

                                             CREDIT LAW CENTER

                                             By: /s/ Anthony Hernandez
                                             Anthony Hernandez
                                             MO # 64064
                                             4041 NE Lakewood Way, Suite 200
                                             Lee's Summit, MO 64064
                                             Telephone: 816-2820422
                                             Facsimile: 855-523-6884
                                             anthonyh@creditlawcenter.com
                                             Attorney for Plaintiff




            Case 4:20-cv-00163-DGK Document 1 Filed 03/04/20 Page 3 of 4
Case 4:20-cv-00163-DGK Document 1 Filed 03/04/20 Page 4 of 4
